 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), effective this 27th day
of January 2018 (“Effective Date”), is made and entered into between TSS, INC.,
a Delaware corporation (the “Company”), and KIERAN BRENNAN (the “Executive”).

 

NOW, THEREFORE, in exchange for the mutual covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Executive, each intending to be legally
bound, hereby mutually covenant and agree as follows:

 

 

1.

DEFINITIONS

 

The following words and terms shall have the meanings set forth below for the
purposes of this Agreement:

 

1.1. Affiliates. “Affiliates” of a Person, or a Person “affiliated” with another
Person, are any Persons which, directly or indirectly, through one or more
intermediaries, controls or are controlled by or are under common control with,
the Person specified.

 

1.2. Board. “Board” means the Company’s Board of Directors.

 

1.3. Cause. The following constitutes “Cause” giving rise to the Company’s right
to terminate the Executive’s employment under Section 5.1 of this Agreement: (a)
the Executive’s willful failure to perform, or gross negligence in the
performance of, his duties and responsibilities to the Company and its
Affiliates; (b) any act that would constitute a material violation of the
Company’s material written policies; (c) intentionally engaging in conduct
materially and demonstrably injurious to the Company; (d) conviction of (1) a
crime of embezzlement or a crime involving moral turpitude; (2) a crime with
respect to the Company involving a breach of trust or dishonesty; or (3) in
either case, a plea of guilty or no contest to such a crime; or (e) the
Executive’s violation of his obligations under the Assignment Agreement (as
defined in Section 6 of this Agreement) or under Sections 2.4 or 7 of this
Agreement or by his breach of a fiduciary duty owed the Company or any of its
Affiliates.

 

1.4. Change in Control of the Company. “Change in Control of the Company” means
(a) a sale, transfer or exclusive licensing by the Company of all or
substantially all of the assets of the Company and its Subsidiaries on a
consolidated basis (measured by either book value in accordance with United
States generally accepted accounting principles consistently applied or fair
market value determined in the reasonable good faith judgment of the Board) in
any transaction or series of related transactions (other than sales in the
ordinary course of business); (b) any sale, transfer or issuance or series of
sales, transfers and/or issuances of shares of the Company’s capital stock by
the Company or any holders thereof that results in any Person or Persons acting
as a “group” (as such term is used under Section 13(d)(3) of the Securities
Exchange Act of 1934), other than the holders of Company’s capital stock as of
the date hereof, owning directly or indirectly capital stock of the Company
possessing more than 50% of the combined voting power (under ordinary
circumstances) in the election of the Board; (c) the stockholders of the Company
approve a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation that would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or (d) the stockholders of the
Corporation approve a plan of complete liquidation of the Company.

 

 

--------------------------------------------------------------------------------

 

 

1.5. Date of Termination. “Date of Termination” means (a) if the Executive’s
employment is terminated by reason of the Executive’s death, the date of the
Executive’s death, or (b) if the Executive’s employment with the Company is
terminated for any reason other than the Executive’s death, the date on which
Executive ceases to be an employee of the Company.

 

1.6. Disability. Termination of the Executive’s employment with the Company
based on “Disability” means termination of the Executive’s employment at the
Company’s sole discretion, upon thirty (30) days prior written notice in the
event the Executive becomes “Disabled,” as defined in any group term disability
insurance maintained by the Company applicable to the Executive, or, (b) if the
Company shall not maintain such insurance, the determination by an independent
physician acting reasonably and in good faith that the Executive is
incapacitated by reason of a physical or mental illness that is long-term in
nature and that prevents the Executive from performing the substantial and
material duties of his employment with the Company, provided that such
incapacity can reasonably be expected to prevent the Executive from working at
least six (6) months in any twelve (12) month period. The Company may require
the Executive to have the examination described in the preceding sentence at any
time for the purpose of determining whether the Executive has a long-term
disability, and the Executive agrees to submit to such examination upon request
of the Board; provided that the Company shall pay all costs and expenses
associated with such examination. This Section 1.6 shall be interpreted and
applied consistently with the Americans with Disabilities Act, the Family and
Medical Leave Act and other applicable law.

 

1.7. Good Reason. Termination of the Executive’s employment by the Executive for
a “Good Reason” shall mean termination by the Executive because of: (a) failure
of the Company to pay any installment of the Executive’s Base Salary when such
installment is due pursuant to this Agreement, which failure is not cured within
fifteen (15) days; (b) any other breach or breaches of this Agreement by the
Company, which breaches are, singularly or in the aggregate, material, and which
are not cured within thirty (30) days of written notice of such breach or
breaches to the Company by the Executive; or (c) a reduction by the Company of
the Executive’s Base Salary without the express written consent of the
Executive.

 

1.8. Person. “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

 

2

--------------------------------------------------------------------------------

 

 

1.9. Restrictive Period. “Restrictive Period” means the nine (9) month period
measured from the Termination Date through the date that is nine (9) months
following the Date of Termination.

 

1.10. Subsidiary. “Subsidiary” means, with respect to any Person, any
corporation, limited liability company, partnership, association or other
business entity of which (a) if a corporation, a majority of the total voting
power of shares of stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
or (b) if a limited liability company, partnership, association or other
business entity, a majority of the partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control any managing director or general partner
of such limited liability company, partnership, association or other business
entity.

 

 

2.

EMPLOYMENT

 

2.1. Employment Period.

 

2.1.1 The Company hereby employs the Executive, and the Executive hereby accepts
said employment and agrees to render services to the Company, on the terms and
conditions set forth in this Agreement for the period commencing on the
Effective Date and ending on December 31, 2018 (the “Expiration Date ”), unless
sooner terminated in accordance with the provisions herein (such period is the
“Employment Period”); provided, however, that if this Agreement is renewed
pursuant to Section 2.1.2 of this Agreement, then the “Expiration Date” for the
then current “Renewal Term” (as hereinafter defined) shall be the date that is
last day of the one year period of any Renewal Term.

 

2.1.2 This Agreement shall be automatically renewed for an additional one year
period commencing at the expiration of the initial Employment Period or any
subsequent renewal term (each, a “Renewal Term”) unless the Company provides
written notice of termination to the Executive not less than thirty (30) days
prior to the Expiration Date. Notwithstanding the foregoing or anything else in
this Agreement to the contrary, the Employment Period shall immediately
terminate prior to any Expiration Date (i) upon Executive’s death, Disability or
termination for a Good Reason or (ii) upon termination by the Company for Cause.
In all other circumstances, thirty (30) days’ prior written notice is required
by either party to the other to terminate this Agreement.

 

3

--------------------------------------------------------------------------------

 

 

2.2. Duties. During the Employment Period, the Executive shall have the title
Senior Vice President of Sales and Marketing and shall report to the Company’s
Chief Executive Officer. The Executive shall perform such services for the
Company as is consistent with the Executive’s position (subject to the power and
authority of the Board to expand or limit such services and to overrule actions
of officers of the Company) and as lawfully directed, from time to time, by the
Company’s Chief Executive Officer or the Board. The Executive shall devote the
Executive’s full working time and attention and use the Executive’s best efforts
and skill to the performance of the Executive’s duties under this Agreement. The
Executive shall not, during the Employment Period, provide services to any
business activity for gain, profit or other pecuniary advantage other than the
services provided under this Agreement. Notwithstanding the foregoing, the
Executive may (a) volunteer services for or on behalf of such religious,
educational, non-profit and/or other charitable organization as the Executive
may wish to serve, (b) manage his personal, financial and legal affairs, or (c)
with the consent of the Board, which shall not be unreasonably withheld, serve
on up to two (2) boards of directors of other entities, so long as the
activities described in the foregoing clauses (a) through (c) do not interfere
with the performance of his duties and responsibilities to the Company as
provided hereunder or violate any of the terms of this or any other agreement
entered into with the Company. The Executive acknowledges that the Executive may
be required to travel on business in connection with the Executive’s performance
of the Executive’s duties hereunder.

 

2.3. Insurance. The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on the
Executive in any amount or amounts considered available. The Executive agrees to
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. The Executive
hereby represents that the Executive has no reason to believe that the
Executive’s life is not insurable at rates now prevailing for a healthy person
of the Executive's gender and age.

 

2.4. Corporate Opportunity. The Executive agrees that, unless approved by the
Board, he will not take personal advantage of any business opportunities that
arise during his employment with the Company and that may be of benefit to the
Company. All material facts regarding such opportunities must be promptly
reported to the Board for consideration by the Company in accordance with the
Company’s policies.

 

 

3.

COMPENSATION AND BENEFITS

 

3.1. Base Salary. During the Employment Period, the Company shall pay the
Executive an initial base salary of Two Hundred and Fifty Thousand Dollars
($250,000.00) per year (“Base Salary”) paid in approximately equal installments
bi-weekly.

 

3.2. Annual Bonus. For each calendar year that begins during the Employment
Period (each such calendar year, a “Bonus Year”), the Executive shall be
eligible to receive a bonus in an amount and on such terms as are established by
the Board in its sole discretion. Without limiting the generality of the
foregoing, the Executive’s target annual bonus for the 2018 Bonus Year shall
equal 50% of the Base Salary on terms established by the Board for such Bonus
Year. Any bonus for an applicable calendar year, or portion thereof, shall be
paid to the Executive no later than March 15th of the calendar year following
the Bonus Year.

 

4

--------------------------------------------------------------------------------

 

 

3.3. Vacation and Benefits. The Executive shall receive vacation, health
insurance and other employee benefits as the Company makes available to other
executives, as may exist at any particular time and from time to time during the
Executive’s employment. All matters of eligibility for coverage or benefits
under any health, hospitalization, life, disability, or other insurance plan,
program or policy shall be determined in accordance with the provisions of the
plan, program, or policy; and the Company shall not be liable to the Executive,
the Executive’s family, heirs, executors, or beneficiaries for any payment
payable or claimed to be payable under any such benefit plan, program, or
policy.

 

3.4. Withholding. All payments required to be made by the Company hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation.

 

3.5. Policies, Procedures & Benefit Plans. Except as otherwise provided herein,
the Executive’s employment shall be subject to the policies and procedures that
apply generally to the Company’s employees as the same may be interpreted,
adopted, revised or deleted from time to time, during the Employment Period, by
the Board in its sole discretion. The Executive agrees to comply with such
policies and procedures in all material respects.

 

3.7. Equity. On the Effective Date, the Executive shall receive options to
purchase 250,000 shares of the Company’s common stock and 200,000 shares of
restricted stock upon the terms and conditions set forth in that certain Award
Agreement, dated as of the Effective Date, between the Company and the
Executive.

 

 

4.

EXPENSES

 

4.1. Expenses. During the Employment Period, including following any Date of
Termination for appropriate expenses incurred on or prior to the Date of
Termination, the Company shall reimburse the Executive promptly or otherwise
provide for or pay for all pre-approved reasonable expenses incurred by the
Executive in furtherance of, or in connection with, the business of the Company
or its Subsidiaries, consistent with the Company’s policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to such reasonable documentation and other limitations as may be
established from time to time by the Board, including against presentation of
vouchers or receipts therefor.

 

 

5.

TERMINATION

 

5.1. Termination Due to Death or Disability, By the Company For Cause or By the
Executive. If the Employment Period is terminated (a) by reason of the
Executive’s Death or Disability; (b) by the Company for Cause; (c) by the
Executive (other than for a Good Reason); or (d) (subject to Section 5.2 with
respect to COBRA benefits) by the Company or the Executive for any reason before
the first anniversary of the Effective Date; then the Executive shall only be
entitled to receive the Executive’s Base Salary and the reimbursement of any
applicable expenses pursuant to Section 4 of this Agreement through the Date of
Termination, and the Executive shall have no right to any other compensation
thereafter (including without limitation pursuant to Section 3.1 and Section 3.2
of this Agreement, but not including Section 5.4 of this Agreement). No Person
shall be entitled hereunder to participate in any employee benefit plan after
the Date of Termination if the Employment Period is terminated in connection
with this Section 5.1, except as otherwise expressly required by applicable law
(i.e., COBRA) and provided that nothing herein shall be interpreted to limit the
Executive’s conversion rights, if any, under any of the Company’s employee
benefit plans.

 

5

--------------------------------------------------------------------------------

 

 

5.2. Termination By the Company Other Than for Cause or By the Executive for a
Good Reason. In addition to the payment to the Executive of the Executive’s Base
Salary and the reimbursement of any applicable expenses pursuant to Section 4 of
this Agreement through the Date of Termination, if (a) after the first
anniversary of the Effective Date the Employment Period is terminated (i) by the
Company other than for Cause, (ii) by the Executive for a Good Reason, or (iii)
by the Company in accordance with Section 2.1.2 of this Agreement by providing
the requisite notice to the Executive to terminate this Agreement prior to any
Expiration Date; and (b) the Executive executes a general release in
substantially the form attached hereto as Exhibit A (the “Release”) on or before
the Date of Termination; and (c) the Executive has not breached the terms of the
“Assignment Agreement” (as defined below); then the Company shall continue
paying the Executive salary payments based on the Base Salary (at the rate in
effect at the Date of Termination) for a period commencing on the Date of
Termination and ending six (6) months from the Date of Termination. Any payment
under this Section 5.2 shall be made in accordance with the Company’s normal
payroll schedule at the time the payments are made. The Executive shall be
entitled to receive the benefits under any plan or program adopted or sponsored
by the Company or its Subsidiaries (to the extent the Executive participates and
is vested in such benefits) in accordance with the terms of such plan or
program. If the Executive elects and remains eligible for health coverage
pursuant to Section 4980B of the Internal Revenue Code of 1986, as amended
(“COBRA”) (and subject to withholding pursuant to Section 3.5 of this
Agreement), then commencing within fifteen (15) business days following the date
on which the Release becomes effective pursuant to its terms, the Company will,
for a period commencing on the Date of Termination and ending (X) three (3)
months from the Date of Termination if the Date of Termination occurs on or
before the first anniversary of the Effective Date or (Y) six (6) months from
the Date of Termination if the Date of Termination occurs after the first
anniversary of the Effective Date, pay a percentage of the premium for such
COBRA health coverage equal to the percentage of the premium for health
insurance coverage paid by the Company on the Date of Termination. The Executive
shall not be entitled to any other salary or compensation after termination of
the Employment Period under this Section 5.2 (other than as set forth in this
Section 5.2 and Section 5.4 of this Agreement). No Person shall be entitled
hereunder to participate in any employee benefit plan after the Date of
Termination if the Employment Period is terminated in connection with this
Section 5.2, except as otherwise specifically provided hereunder or as required
by applicable law (i.e., COBRA) and provided that nothing herein shall be
interpreted to limit the Executive’s conversion rights, if any, under any of the
Company’s employee benefit plans.

 

6

--------------------------------------------------------------------------------

 

 

5.3. Termination following a Change in Control of the Company. In addition to
the payment to the Executive of the Executive’s Base Salary and the
reimbursement of any applicable expenses pursuant to Section 4 of this Agreement
through the Date of Termination, if (a) the Employment Period is terminated
within twelve (12) months following a Change in Control of the Company; and (b)
the Executive executes the Release on or before the Date of Termination; and (c)
the Executive has not breached the terms of the “Assignment Agreement” (as
defined below); then the Company shall continue paying the Executive salary
payments based on the Base Salary (at the rate in effect at the Date of
Termination) for a period commencing on the Date of Termination and ending
twelve (12) months from the Date of Termination. Any payment under this Section
5.3 shall be made in accordance with the Company’s normal payroll schedule at
the time the payments are made. The Executive shall be entitled to receive the
benefits under any plan or program adopted or sponsored by the Company or its
Subsidiaries (to the extent the Executive participates and is vested in such
benefits) in accordance with the terms of such plan or program. If the Executive
elects and remains eligible for health coverage pursuant to COBRA (and subject
to withholding pursuant to Section 3.5 of this Agreement), then commencing
within fifteen (15) business days following the date on which the Release
becomes effective pursuant to its terms, the Company will, for a period
commencing on the Date of Termination and ending twelve (12) months from the
Date of Termination, pay a percentage of the premium for such COBRA health
coverage equal to the percentage of the premium for health insurance coverage
paid by the Company on the Date of Termination. The Executive shall not be
entitled to any other salary or compensation after termination of the Employment
Period under this Section 5.3 (other than as set forth in this Section 5.3 and
Section 5.4 of this Agreement). No Person shall be entitled hereunder to
participate in any employee benefit plan after the Date of Termination if the
Employment Period is terminated in connection with this Section 5.3, except as
otherwise specifically provided hereunder or as required by applicable law
(i.e., COBRA) and provided that nothing herein shall be interpreted to limit the
Executive’s conversion rights, if any, under any of the Company’s employee
benefit plans.

 

5.4. Cooperation with Company after Termination of Employment. For a period of
six (6) months following termination of the Employment Period for any reason, as
such period may be extended with the consent of the Executive, the Executive
shall fully cooperate with the Company in all matters relating to the winding up
of pending work on behalf of the Company including, but not limited to, any
litigation in which the Company is involved, and the orderly transfer of any
such pending work to other executives of the Company as may be designated by the
Company. The Executive shall be compensated for any time spent pursuant to this
Section 5.4 at the specific request of the Company at a per diem amount based
upon the Executive’s Base Salary at the Date of Termination.

 

5.5. Termination by Mutual Consent. Notwithstanding any of the foregoing
provisions of this Section 5, if at any time during the course of this Agreement
the parties by mutual consent decide to terminate the Employment Period, they
shall do so by separate agreement setting forth the terms and conditions of such
termination.

 

5.6. Section 409A. Notwithstanding any other provision with respect to the
timing of payments under Section 5.2 of this Agreement, if, at the time of the
Executive’s termination, the Executive is deemed to be a “specified employee”
(within the meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code
(the “Code”), and any successor statute, regulation and guidance thereto) of the
Company, then only to the extent necessary to comply with the requirements of
Section 409A of the Code, any payments to which the Executive may become
entitled under Section 5.2 of this Agreement that are subject to Section 409A of
the Code (and not otherwise exempt from its application) will be withheld until
the first business day of the seventh month following the Date of Termination,
at which time the Executive shall be paid an aggregate amount equal to six
months of payments otherwise due to the Executive under the terms of Section 5.2
of this Agreement, as applicable. After the first business day of the seventh
month following the date of termination and continuing each month thereafter,
the Executive shall be paid the regular payments otherwise due to the Executive
in accordance with the terms of Section 5.2 of this Agreement, as thereafter
applicable.

 

7

--------------------------------------------------------------------------------

 

 

 

6.

INVENTION, ASSIGNMENT AND CONFIDENTIALITY AGREEMENT

 

6.1. Assignment Agreement. The parties hereto have entered into an Invention
Assignment and Confidentiality Agreement attached hereto as Exhibit B (the
“Assignment Agreement”), which may be amended by the parties from time to time
pursuant to the terms thereof. The provisions of the Assignment Agreement are
intended by the parties to survive, and shall survive, the termination or
expiration of the Employment Period and this Agreement.

 

 

 

7.

NON-SOLICITATION OF CUSTOMERS OR EMPLOYEES; NON-COMPETITION

 

7.1. Covenant Not-to-Solicit Customers. During the Employment Period and the
Restrictive Period, the Executive shall not directly or indirectly, individually
or on behalf of any Person, whether as principal, agent, stockholder, employee,
consultant, representative or in any other capacity, that engages in a
Competitive Activity (as defined below) in any geographic area in which the
Company actively markets or in which the Executive knows the Company intends to
actively market, solicit any Person that:

 

(a) is a customer or client of the Company or any of its Subsidiaries that the
Executive had dealings with by virtue of the Executive’s employment with the
Company as of the Date of Termination;

 

(b) has been a customer or client of the Company or any of its Subsidiaries that
the Executive had dealings with by virtue of the Executive’s employment with the
Company at any time within two (2) years prior to the Date of Termination; or

 

(c) is a prospective customer or client that the Executive had been actively
soliciting with, or on behalf of, the Company or any of its Subsidiaries as of
the Date of Termination.

 

7.2. Covenant Not-to-Solicit Employees. During the Employment Period and the
Restrictive Period, the Executive shall not directly or indirectly, individually
or on behalf of any other Person, whether as principal, agent, stockholder,
employee, consultant, representative or in any other capacity:

 

(a) recruit, solicit or encourage any person to leave the employ of the Company
or any of its Subsidiaries; or

 

(b) hire any employee of the Company or any of its Subsidiaries as a regular
employee, consultant, independent contractor or otherwise.

 

8

--------------------------------------------------------------------------------

 

 

7.3. Non-Competition. The Executive recognizes and acknowledges the competitive
and proprietary nature of the business operations of the Company and its
Subsidiaries. During the Employment Period and the Restrictive Period, the
Executive shall not, without the prior written consent of the Company, for
himself or on behalf of any Person, directly or indirectly, whether as
principal, agent, stockholder, employee, consultant, representative or in any
other capacity, own, manage, operate or control, or be concerned, connected or
employed by, or otherwise associate in any manner with, engage in or have a
financial interest in any business that engages in a Competitive Activity in any
geographic area in which the Company actively markets or in which the Executive
knows the Company intends to actively market. For purposes of this Agreement,
“Competitive Activity” means the design, development, manufacture, marketing, or
sale of any product or service that is in competition with any product or
service designed, developed, manufactured, marketed, or sold by the Company or
any of its Subsidiaries on the Date or Termination or with respect to which the
Company or its Subsidiaries has acquired or developed, prior to the Date of
Termination, confidential information that it intends to use in the design,
development, manufacture, marketing, or sale of a product or service. The
parties acknowledge that the Company or its Subsidiaries may from time to time
during the term of this Agreement change or increase the types of products or
services it provides and its geographic markets, and this Agreement shall be
deemed to be amended from time to time to include such different products,
services, or geographic markets for the purposes of this Section 7.3. Nothing
contained herein shall preclude the Executive from purchasing or owning stock in
any such competitive business if such stock is publicly traded, and provided
that his holdings do not exceed one percent (1%) of the issued and outstanding
capital stock of such business.

 

7.4. Non-Disparagement. The Executive shall not make any public statement, or
engage in any conduct, that is disparaging to the Company, or any of its
employees, officers, directors or stockholders, including, but not limited to,
any statement that disparages the products, services, finances, financial
condition, capabilities or other aspects of the business of the Company.
Notwithstanding any term to the contrary herein, the Executive shall not be in
breach of this Section 7 for the making of any truthful statements under oath.

 

7.5. Reasonableness of Restrictions. The Executive has carefully read and
considered the provisions of this Section 7, and, having done so, agrees (a)
that the restrictions set forth herein are reasonable, in terms of scope,
duration, geographic area, and otherwise, (b) that the protection afforded to
the Company hereunder is necessary to protect its legitimate business interests,
(c) that the agreement to observe such restrictions form a material part of the
consideration for this Agreement and the Executive’s employment by the Company
and (d) that upon the termination of the Executive’s employment with the Company
for any reason, he will be able to earn a livelihood without violating the
foregoing restrictions. In the event that, notwithstanding the foregoing, any of
the provisions of this Section 7 shall be held to be invalid or unenforceable,
the remaining provisions thereof shall nevertheless continue to be valid and
enforceable as though the invalid or unenforceable parts had not been included
therein. In the event that any provision of this Section 7 relating to the time
period and/or the areas of restriction and/or related aspects shall be declared
by a court of competent jurisdiction to exceed the maximum restrictiveness such
court deems reasonable and enforceable, the time period and/or areas of
restriction and/or related aspects deemed reasonable and enforceable by the
court shall become and thereafter be the maximum restriction in such regard, and
the restriction shall remain enforceable to the fullest extent deemed reasonable
by such court. The Restrictive Period shall be computed by excluding from such
computation any time during which the Executive is in violation of any provision
of this Section 7.

 

9

--------------------------------------------------------------------------------

 

 

 

8.

EXECUTIVE’S REPRESENTATIONS AND WARRANTIES

 

8.1. Other Agreements. The Executive hereby represents and warrants to the
Company that the Executive is not a party to or bound by any employment
agreement, non-compete agreement or confidentiality agreement with any other
Person.

 

8.2. Enforceability. The Executive hereby represents and warrants to the Company
that upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of the Executive,
enforceable in accordance with its terms.

 

8.3. No Breach; No Conflict of Interest. The Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by the Executive do not and shall not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which the Executive is bound and
(b) the Executive is not, to the best of the Executive's knowledge and belief,
involved in any situation that might create, or appear to create, a conflict of
interest with loyalty to or duties for the Company.

 

8.4. Notification of Materials or Documents from Other Employers. The Executive
hereby represents and warrants to the Company that the Executive has not brought
and will not bring to the Company or use in the performance of responsibilities
at the Company any materials or documents of a former employer or client that
are not generally available to the public, unless the Executive has obtained
express written authorization from the former employer or client and the Company
for their possession and use.

 

8.5. Notification of Other Post-Employment Obligations. The Executive also
understands that, as part of the Executive’s employment with the Company, the
Executive is not to breach any obligation of confidentiality that the Executive
has to former employers or clients, and agrees to honor all such obligations to
former employers or clients during employment with the Company.

 

8.6. Consultation with Counsel. The Executive hereby acknowledges and represents
that the Executive has consulted with independent legal counsel regarding the
Executive’s rights and obligations under this Agreement and that the Executive
fully understands the terms and conditions contained herein.

 

10

--------------------------------------------------------------------------------

 

 

8.7. No Tax Guarantee. Payments or benefits under this Agreement are subject to
any applicable employment or tax withholdings or deductions. It is the intention
of the parties that all payments or benefits provided under this Agreement
comply with Section 409A of the Code and this Agreement shall be interpreted
accordingly. If it is determined that a provision is not compliant with Section
409A of the Code, the parties will, by mutual agreement, amend this Agreement as
necessary to comply with Section 409A of the Code, provided however, that the
Company will not be obligated to incur additional expense. Executive
acknowledges that he has been advised to seek independent advice from his tax
advisor(s) with respect to the application of Section 409A of the Code to any
payments or benefits under this Agreement. Notwithstanding the foregoing, the
Company does not guarantee the tax treatment of any payments or benefits under
this Agreement, including without limitation under the Code, federal, state or
local laws.

 

  

9.

ARBITRATION

 

9.1. Claims. The Executive and the Company mutually consent to the resolution by
arbitration of certain claims or controversies (collectively, “Claims”) arising
out of or relating to the Executive’s employment or termination of employment
under this Agreement that either party may have against the other, including the
Company’s officers, stockholders, directors, employees, or benefit plans, the
benefit plans’ sponsors, fiduciaries, administrators, or affiliates; and all
successors and assigns of any of them, or agents in their capacity as such or
otherwise. Claims covered by this Agreement shall include claims for (a) wages
or other compensation due; (b) breach of any contract or covenant (express or
implied); (c) tort claims; (d) discrimination (including but not limited to
race, sex, religion, national origin, age, disability, citizenship, marital
status, or any other basis protected by any applicable federal, state or local
law); (e) payment of wages; (f) benefits (except where an employee benefit or
pension plan specifies that its claims procedure shall use an arbitration
procedure different from this one); and (g) violation of any federal, state, or
local law, statute, regulation, or ordinance, or recognized under common law.
The Claims not covered by this Agreement shall include claims (h) for workers’
compensation or unemployment compensation benefits; (i) brought pursuant to
Sections 6 or 10 of this Agreement and breach of duty of loyalty; and (j)
unrelated to the Employee’s employment with the Company.

 

9.2. Procedures. The arbitration shall be governed by the procedures of the
American Arbitration Association in accordance with its then-current Model
Employment Arbitration Procedures and shall take place in the
Washington-Metropolitan area.

 

9.3. Legal Fees. If the parties to this Agreement become parties to an
arbitration proceeding or litigation arising from or relating to this Agreement,
the non-prevailing party shall pay the reasonable attorneys’ fees and costs
incurred by the prevailing party in such arbitration or litigation.

 

 

10.

GENERAL PROVISIONS

 

10.1. Assignment. The Company may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any Person with or into
which the Company may hereafter merge or consolidate or to which the Company may
transfer all or substantially all of its assets, if in any such case said Person
shall by operation of law or expressly in writing assume all obligations of the
Company hereunder as fully as if it had been originally made a party hereto, but
may not otherwise assign this Agreement or its rights and obligations hereunder.
The Executive may not assign or transfer this Agreement or any rights or
obligations hereunder without the prior written consent of the Company.

 

11

--------------------------------------------------------------------------------

 

 

10.2. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, or Federal Express,
signature required, if to the Company, addressed to its corporate headquarters
at the time notice is given, “Attention Board of Directors”; if to the
Executive, addressed to his home address as listed in the Company’s records at
the time notice is given.

 

10.3. Amendment and Waiver. No provision of this Agreement may be amended or
waived unless such amendment or waiver is in writing and signed by each of the
parties hereto. Any such amendment shall comply with the requirements of Section
409Aof the Code, if applicable.

 

10.4. Non-Waiver of Breach. No failure by either party to declare a default due
to any breach of any obligation under this Agreement by the other, nor failure
by either party to act quickly with regard thereto, shall be considered to be a
waiver of any such obligation, or of any future breach.

 

10.5. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason and subject to
Section 7.5 of this Agreement, the remaining provisions of this Agreement shall
be unaffected thereby and shall remain in full force and effect.

 

10.6. Governing Law. To the extent not preempted by Federal law, the validity
and effect of this Agreement and the rights and obligations of the parties
hereto shall be construed and determined in accordance with the law of the State
of Texas, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Texas or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Texas.

 

10.7. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to such subject
matter, whether oral or written, which shall be null and void and of no further
force or effect.

 

10.8. Binding Effect; Third Party Beneficiaries. This Agreement shall be binding
upon and shall inure to the benefit of the transferees, successors and assigns
of the Company, including without limitation any Person with which the Company
may merge or consolidate. The Company’s Subsidiaries are express third party
beneficiaries of this Agreement, including the provisions of Section 7 of this
Agreement.

 

10.9. Headings. Numbers and titles to Sections hereof are for information
purposes only and, where inconsistent with the text, are to be disregarded.

 

12

--------------------------------------------------------------------------------

 

 

10.10. Survival. Section 1 and Sections 5 through 10 of this Agreement shall
survive and continue in full force in accordance with their terms
notwithstanding the expiration or termination of the Employment Period.

 

10.11. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

10.12. Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

10.13. Indemnification of the Executive. The Company shall, to the extent
permitted by the Bylaws of the Company, in a manner as applied to other officers
of the Company, indemnify, protect and hold the Executive harmless from and
against any expenses, including reasonable attorneys’ fees and expenses, claims,
judgments, fines, settlements and other amounts actually and reasonably incurred
in connection with any proceeding arising out of, or related to, the Executive's
employment by the Company or any of its Subsidiaries. The Company shall cause
the Executive to be covered under directors and officers liability insurance
policies in reasonable amounts in accordance with the Company's standard
corporate policies.

 

10.14. Injunctive Relief. The Executive represents and acknowledges that, in
light of the payments to be made by the Company to the Executive hereunder and
for other good and valid reasons, as a result of the restrictions stated in the
Assignment Agreement and the restrictions in Section 7 of this Agreement, the
Company and its Affiliates would sustain irreparable harm and, therefore, in
addition to any other remedies which the Company or its Affiliates may have
under this Agreement or otherwise, the Company shall be entitled to apply to any
court of competent jurisdiction for an injunction restraining the Executive from
committing or continuing any such violation of this Agreement, and the Executive
shall not object to such application.

 

10.15. Section 409A and Tax Matters. This Agreement is intended to meet the
requirements to avoid being subject to the additional taxes imposed on deferred
compensation under Section 409A of the Code and shall be construed and
interpreted in accordance with such intent. No person connected with the
Agreement in any capacity, including but not limited to the Company and any
Affiliate of the Company and their respective directors, officers, agents and
employees, makes any representation, commitment or guarantee that any tax
treatment, including but not limited to federal, state and local income, estate
and gift tax treatment, will be applicable with respect to any amounts payable
under the Agreement or that such tax treatment will apply to or be available to
the Executive on account of participation in the Agreement. In no event
whatsoever shall the Company or any Affiliate be liable for any additional tax,
interest, or penalties that may be imposed on Executive as a result of Section
409A of the Code or any damages for failing to comply with Section 409A of the
Code (other than for withholding obligations or other obligations applicable to
employers, if any, under Section 409A of the Code).

 

[Signatures on next page]

 

13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Executive Employment
Agreement to be duly executed on the date and year first written above.

 

 

THE COMPANY:

   

 

 

TSS, INC.

   

 

   

 

   

 

  By:

  /s/Anthony Angelini                     

   

Anthony Angelini

   

Chief Executive Officer

   

 

   

 

 

THE EXECUTIVE:

   

 

   

 

   

 

 

  /s/ Kieran Brennan

 

Kieran Brennan

 

 

14

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

SEPARATION FROM EMPLOYMENT AGREEMENT AND RELEASE

 

1. This Separation from Employment Agreement and Release (this “Agreement”) is
between the Executive, Kieran Brennan, the Executive’s spouse, family, agents
and attorneys) (jointly, the “Executive”) and TSS, Inc. (the “Company”), its
subsidiaries, affiliated entities, direct or indirect owners and its and their
respective officers, directors, employees, agents, predecessors, successors,
purchasers, assigns, representatives, fiduciaries, and insurers (jointly, the
"Released Parties").

 

2. If the Executive signs this agreement and does not revoke it, the Executive
will receive the applicable severance payments and benefits set forth in Section
5 of that certain Executive Employment Agreement, effective as of January 17,
2018 (the “Employment Agreement”).

 

3. The Executive, deeming this Agreement to be fair, reasonable, and equitable,
and intending to be legally bound hereby, agrees to and hereby does, forever and
irrevocably fully waive the Executive’s right to assert any and all forms of
legal claims against the Released Parties, of any kind whatsoever, whether known
or unknown, arising from the beginning of time through the date the Executive
execute this Agreement (the “Execution Date”). Except as set forth below, the
Executive’s waiver and release herein is intended to bar any form of legal
claim, complaint or any other form of action (jointly referred to as “Claims”)
against the Released Parties seeking any form of relief including, without
limitation, equitable relief (whether declaratory, injunctive or otherwise), the
recovery of any damages, or any other form of monetary recovery whatsoever
(including, without limitation, back pay, front pay, compensatory damages,
emotional distress damages, punitive damages, attorneys’ fees and any other
costs) against the Released Parties, for any alleged action, inaction or
circumstance existing or arising through the Execution Date.

 

Without limiting the foregoing general waiver and release, the Executive
specifically waives and releases the Released Parties from any Claim arising
from or related to the Executive’s employment relationship with the Released
Parties or the termination thereof, including, without limitation:

 

 

*

Claims under any state or federal discrimination, fair employment practices or
other employment related statute, regulation or executive order (as they may
have been amended through the Execution Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation. Without limitation, specifically included in this paragraph
are any Claims arising under the Civil Rights Acts of 1866 and 1871, Title VII
of the Civil Rights Act of 1964, the Americans With Disabilities Act, the Age
Discrimination in Employment Act and any similar Texas or other state statute.

 

 

--------------------------------------------------------------------------------

 

 

 

*

Claims under any other state or federal employment related statute, regulation
or executive order (as they may have been amended through the Execution Date)
relating to other terms and conditions of employment. Without limitation,
specifically included in this paragraph are any Claims arising under the
Employee Retirement Income Security Act of 1974, the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and any similar state statute.

 

*

Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.

 

*

Any right to recover from any complaints, charges or lawsuits filed by any
federal or state agency on the Executive’s behalf.

 

*

Any other Claim arising under state or federal law.

 

4. Notwithstanding the foregoing, this Agreement does not:

 

 

*

release the Released Parties from any obligation expressly set forth in this
Agreement or from any obligation, including without limitation obligations under
the Workers Compensation laws, which as a matter of law cannot be released;

 

*

prohibit the Executive from filing a charge with the Equal Employment
Opportunity Commission (“EEOC”);

  

*

prohibit the Executive from participating in an investigation or proceeding by
the EEOC or any comparable state or local agency; or

  

*

prohibit the Executive from challenging or seeking a determination in good faith
of the validity of this release or waiver under the Age Discrimination in
Employment Act and does not impose any condition precedent, penalty, or costs
for doing so unless specifically authorized by federal law.

 

5. The Executive understands that this Agreement is not an admission of
liability under any statute or otherwise by the Released Parties, and that the
Released Parties do not admit, but deny, any violation of Executive’s legal
rights, and that Executive shall not be regarded as a prevailing party for any
purpose, including but not limited to, determining responsibility for or
entitlement to attorneys’ fees, under any statute or otherwise. The Executive
agrees that in the event the Executive brings a Claim in which the Executive
seeks damages or other relief from any Released Party, or in the event the
Executive seeks to recover against any Released Party in any Claim brought by a
governmental agency on the Executive’s behalf, this Agreement shall serve as a
complete defense to such Claims.

 

6. The Executive agrees that the Executive has been paid for all hours worked,
including any overtime bonus or other incentive compensation, has submitted all
invoices and expense reports, and has not suffered any on-the-job injury for
which the Executive has not already filed a claim.

 

 

--------------------------------------------------------------------------------

 

 

7. The Executive agrees that every term of this Agreement, including, but not
limited to, the fact that an agreement has been reached and the amount paid,
shall be treated by the Executive as strictly confidential, and expressly
covenants not to display, publish, disseminate, or disclose the terms of this
Agreement to any person or entity other than the Executive’s immediate family,
the Executive’s attorney(s) (for purposes of seeking advice concerning this
agreement only) and the Employee’s accountant(s) (for purposes of seeking tax
advice only), unless compelled to make disclosure by lawful court order or
subpoena.

 

8. The Executive and the Company have entered into an Invention Assignment and
Confidentiality Agreement (the “Assignment Agreement”). The Executive reaffirms
his obligation to comply with all of the post-termination obligations in the
Assignment Agreement.

 

9. The Executive also agrees that:

 

 

☐ The Executive is entering into this agreement knowingly and voluntarily;

 

☐ The Executive has been advised by the Company to consult an attorney;

 

☐ As set forth in Attachment A, the Executive has been given the right to take
21 days (the “Consideration Period”) to consider this agreement; provided,
however the Employee and the Company hereby agree that if there is a dispute as
to the payment of wages such that the Executive is unable to make the
representation set forth in Section 6 as to payment for hours worked (including
any overtime bonus or other incentive compensation), the Consideration Period
shall terminate on the later of the natural expiration of the Consideration
Period or the date that is one day after the resolution of all claims regarding
wages;

 

☐ But for the Executive’s execution of this Agreement, the Executive would not
otherwise be entitled to the payments described in paragraph 2; and

 

☐ if any part of this Agreement is found to be illegal or invalid, the rest of
the Agreement will be enforceable.

 

10. As a further consideration and inducement for this Agreement, the Executive
hereby waives any and all rights under Section 1542 of the California Civil Code
or any similar state, local, or federal law, statute, rule, order or regulation
the Executive may have with respect to the Company. Section 1542 provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

 

--------------------------------------------------------------------------------

 

 

The Executive expressly agrees that this Release shall extend and apply to all
unknown, unsuspected and unanticipated injuries and damages as well as to those
that are now disclosed.

 

11. After the Executive signs this agreement, the Executive will have 7 days to
revoke it. If the Executive wants to revoke it, the Executive should deliver a
written revocation to __________. If the Executive does not revoke it, the
Executive will receive the payment described in Paragraph 2.

 

COMPANY

 

TSS, INC.

 

 

By:     Date:       Name:           Title:                     EXECUTIVE        
                            Date:     Executive        

 

 

--------------------------------------------------------------------------------

 

 

ATTACHMENT A

 

CONSIDERATION PERIOD

 

I, Kieran Brennan, understand that I have the right to take at least 21 days to
consider whether to sign this Separation From Employment and Release Agreement,
which I received on [TERMINATION DATE]. If I elect to sign this Agreement before
21 days have passed, I understand I am to sign and date below this paragraph to
confirm that I knowingly and voluntarily agree to waive the 21-day consideration
period.

 

 

 

 

Executive Signature

 

 

 

 

 

Date

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

INVENTION ASSIGNMENT

AND CONFIDENTIALITY AGREEMENT

 

The following confirms an Invention Assignment and Confidentiality Agreement
(“Agreement”) between me and TSS, Inc., a Delaware corporation (the “Company,”
which term includes the Company’s affiliates, subsidiaries and any assigns). The
promises and commitments that I make in this Agreement are a material part of
the Company’s consideration in my employment relationship with the Company.

 

1.

I understand and agree that my employment by the Company creates a duty of
loyalty and a relationship of confidence and trust between me and the Company
with respect to any information made known to me by the Company or by any
client, customer or vendor of the Company or other person who submits
information to the Company, or which may be learned by me during the period of
my employment.

 

2.

I recognize that the Company is continuously engaged in activities that the
Company regards as confidential, proprietary and/or legally protectable, which
activities are at least in part intended to further the interests of the Company
and to provide the Company with a competitive advantage. The Company possesses
and will, in the future, continue to possess information that has been or will
be created, discovered, developed or otherwise becomes known to the Company
(including information created by, discovered or developed by, or made known to
me) during the period of or arising out of my employment by the Company. I
understand that various intellectual and other property rights have been
assigned or otherwise conveyed to the Company. All information concerning the
above described activities and information is collectively called “Proprietary
Information” (as defined below) under this Agreement.

 

3.

By way of illustration, but not limitation, “Proprietary Information” includes:
trade secrets, processes, formulas, data and know-how; software programs,
improvements, and inventions; research and development plans, tools and
techniques; new product introduction plans, specifications, requirements
documents and strategies; manufacturing techniques, strategies and costs,
expenses, supplier information and lists and distribution information; terms and
conditions in contracts of all kinds; marketing plans, strategies and service;
support strategies and procedures; development schedules; revenue forecasts;
computer programs; copyrightable material, employee salaries, employee
expertise, employee ability levels, training programs and procedures, copies of
memos or presentations incorporating confidential information that I may have in
my files (including those which I authored), patent applications and disclosures
and customer lists.

 

18

--------------------------------------------------------------------------------

 

 

4.

In consideration of my employment by the Company and the compensation received
by me from the Company from time to time, I hereby agree as follows:

 

 

(a)

All Proprietary Information shall be the sole property of the Company, and the
Company shall be the sole owner of all patents, copyrights, trademarks and other
rights related to Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in Proprietary Information. At all times, both
during and after my employment by the Company, I will keep in confidence and
trust all Proprietary Information, and I will not use or disclose any
Proprietary Information or anything related to it without written consent of the
Company, except as may be necessary in the ordinary course of performing my
duties to the Company.

 

 

(b)

All documents, records, apparatus, equipment and other physical property,
whether or not pertaining to Proprietary Information, furnished to me by the
Company or produced by myself or others in connection with employment by the
Company shall be and remain the sole property of the Company, shall be used by
me solely for the benefit of the Company and shall be returned to the Company
immediately as and when requested by the Company. Even if the Company does not
so request, I shall return and deliver all such property to the Company upon
termination of my employment by me or by the Company for any reason. I will not
take with me any such property or any form of copy or reproduction of such
property upon my termination.

 

 

(c)

I will promptly disclose to the Company, or any persons designated by it, all
improvements, inventions, formulas, ideas, processes, techniques, know-how and
data, whether or not patentable, made or conceived or reduced to practice or
learned by me, either alone or jointly with others, during the period of my
employment (all said improvements, inventions, formulas, ideas, processes,
techniques, know-how and data shall be hereinafter collectively call
“Inventions”).

 

 

(d)

I agree that all Inventions that I develop or have developed (in whole or in
part, either alone or jointly with others) and (i) use or have used equipment,
supplies, facilities or trade secret information of the Company, or (ii) use or
have used the hours for which I am to be or was compensated by the Company, or
(iii) which relate to the business of the Company or to its actual or
demonstrably anticipated research and development or (iv) which result, in whole
or in part, from work performed by me for the Company shall be the sole property
of the Company and its assigns, and the Company and its assigns shall be the
sole owner of all patents, copyrights and other rights in connection therewith.
I hereby assign to the Company any rights I may have or acquire in such
Inventions. I further agree as to all such inventions and improvements to assist
the Company in every proper way (but at the Company’s expense) to obtain and
from time to time enforce patents, copyrights or other rights on said inventions
and improvements in any and all countries, and to that end I will execute all
documents in use for applying for and obtaining such patents and copyrights
thereon and enforcing same, as the Company may desire, together with any
assignments thereof to the Company or persons designated by it. My obligation to
assist the Company in obtaining and enforcing patents, copyrights or other
rights for such inventions and improvements in any and all countries shall
continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after such termination for time actually
spent by me at the Company’s request on such assistance.

 

B-1

--------------------------------------------------------------------------------

 

 

 

(e)

In the event that the Company is unable for any reason whatsoever to secure my
signature to any lawful and necessary document required to apply for or execute
any patent, copyright or other applications with respect to such inventions and
improvements (including renewals, extensions, continuations, divisions or
continuations in part thereof), I hereby irrevocably designate and appoint the
Company and its authorized officers and agents, as my agents and
attorneys-in-fact, this power of attorney being coupled with an interest, to act
for and in my behalf and instead of me, to execute and file any such application
and to do all other lawfully permitted acts to further the prosecution and
issuance of patents, copyrights or other rights thereon with the same legal
force and effect as if executed by me.

 

 

(f)

As a matter of record, on Attachment A, I have attached a complete list of all
inventions or improvements relevant to the subject matter of my employment by
the Company that have been made or conceived or first reduced to practice by me
alone or jointly with others prior to my employment with the Company that I
desire to remove from the operation of this Agreement, and I covenant that such
list is complete. If no such list is signed by me and attached to this
Agreement, I represent and warrant that I have no such inventions or
improvements at the time of signing this Agreement, and I agree that I will make
no claim against the Company with respect to any such inventions or ideas.

 

 

(g)

I represent that my performance of all the terms of this Agreement will not
breach any agreement to keep in confidence proprietary information acquired by
me in confidence or in trust prior to my employment by the Company. I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict with this Agreement.

 

 

(h)

I acknowledge that the Company from time to time may be involved in government
projects of a classified nature. I further acknowledge that the Company from
time to time may have agreements with other persons or governmental agencies
that impose obligations or restrictions on the Company regarding inventions made
during the course of work thereunder or regarding the confidential nature of
such work or information disclosed in connection therewith. I agree to be bound
by all such obligations and restrictions and to take all action necessary to
discharge the obligations of the Company thereunder.

 

 

(i)

I represent and warrant that execution of this Agreement, my employment with the
Company and my performance of my proposed duties to the Company in the
development of its business have not and will not violate any obligations which
I may have to any former employer.

 

B-2

--------------------------------------------------------------------------------

 

 

 

(j)

I agree that at no time during my employment by the Company or thereafter shall
I make, or cause or assist any other person to make, any statement or other
communication to any third party that impugns or attacks, or is otherwise
critical of, the reputation, business or character of the Company or any of its
Affiliates or any of their respective directors, officers or employees.

 

5.

This Agreement shall be effective as of the first day of my employment by the
Company.

 

6.

This Agreement may not be changed, modified, released, discharged, abandoned or
otherwise amended, in whole or in part, except by an instrument in writing,
signed by myself and the Company. I agree that any subsequent change or changes
in my duties, salary or compensation shall not affect the validity or scope of
this Agreement.

 

7.

I acknowledge receipt of this Agreement and agree that with respect to the
subject matter hereof it is my final, complete and exclusive agreement with the
Company, superseding any previous oral or written representations, understanding
or agreements with the Company or any officer or representative with respect to
the subject matter herein.

 

8.

In the event that any paragraph or provision of this Agreement shall be held to
be illegal or unenforceable, such paragraph or provision shall be modified to
the extent necessary to give effect to the intent of the parties or, if
necessary, severed from this Agreement and the entire Agreement shall not fail
on account thereof, but shall otherwise remain in full force and effect.

 

9.

This Agreement shall be construed in accordance with the laws of the State of
Texas without regard to its choice of law principles.

 

10.

This Agreement shall be binding upon me, my heirs, executors, assigns, and
administrators and shall inure to the benefit of the Company, its successors and
assigns.

 

B-3

--------------------------------------------------------------------------------

 

 

I acknowledge that the foregoing restrictions contained in Section 4 are
reasonable in all respects including the scope, duration and geographic
limitations. I agree that the restrictions are an appropriate means of
protecting the Company’s legitimate business interests, and no greater than
necessary to protect the Company’s interests. I acknowledge that these
restrictions will not unreasonably interfere with my ability to make a living.

 

 

Dated: January 17, 2018

 

 

 

  Kieran Brennan         Accepted and Agreed to:         TSS, INC.              
By:       Anthony Angelini, Chief Executive Officer  

 

B-4

 